DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “preparing a first substrate for a plurality of quartz crystal resonators” and “preparing a second substrate for forming a plurality of package members” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8-10, 12, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inose Naoto (JP2009060479, further referred to as Naoto, cited in IDS date 9/10/2018).
As to claim 1, Naoto teaches a quartz crystal unit comprising fig 1-4):
a quartz crystal resonator including a quartz crystal blank (30) with a pair of excitation electrodes (35 and 36) disposed on opposing surfaces thereof, a frame body (50) that surrounds an outer periphery of the quartz crystal blank, and at least one coupling member (32) that couples the frame body to the quartz crystal blank;
a package member (20 and 40) coupled to an entire periphery of the frame body on at least one side of the pair of excitation electrodes; and
an extension electrode (42) that is electrically connected to one of the pair of excitation electrodes (paragraph 23),
wherein a recess (49) is disposed in a junction region of at least one of the frame body and the package member (where 50 connects to 40, paragraph 22), with the junction region being where the frame body and the package member are coupled to each other, and
wherein the extension electrode is disposed in the recess (42 is within step 49) such that the extension electrode has a thickness that does not exceed a depth of the recess (fig 2a, paragraph 27).
As to claim 2, Naoto teaches the recess is formed in the junction region of the package (formed in 40).

As to claim 6, Naoto teaches the recess comprise a depth that is equal to or greater than .05 um and equal to or less than .5um (paragraph 27).
As to claim 8, Naoto teaches a quartz crystal (paragraph 15).
As to claim 9, Naoto teaches the quartz crystal resonator and the frame body are directly coupled together at the junction region (where 50 connects to 40, paragraph 22).
As to claim 10, Naoto teaches the using an AT cut quartz (paragraph 44). 
As to claim 12, Naoto teaches, wherein the package member includes a lid member (20) and a base (20), with the lid member coupled to an entire periphery of the frame body on one side of the pair of excitation electrodes, and the base member coupled to an entire periphery of the frame body on the other side of the pair of excitation electrodes.
As to claim 15, Naoto teaches a method of manufacturing a quartz crystal unit comprising fig 1-4):
Preparing a first substrate for a plurality of a quartz crystal resonator (fig 3a, 10) including a quartz crystal blank (30) with a pair of excitation electrodes (35 and 36) disposed on opposing surfaces thereof, a frame body (50) that surrounds an outer periphery of the quartz crystal blank, and at least one coupling member (32) that couples the frame body to the quartz crystal blank;
Preparing a second substrate for forming a plurality of a package member (20 and 40) coupled to an entire periphery of the frame body on at least one side of the pair of excitation electrodes; and
Joining the first substrate to the second substrate such that the package member is joined to an entire periphery of the frame body (20 and 40 are connected to the periphery of the 50), the frame body on at least one side of the pair of excitation electrodes (paragraph 23);

forming an extension electrode (42) that is electrically connected to one of the pair of excitation electrodes, wherein the extension electrode is disposed in the recess (42 is within step 49) such that the extension electrode has a thickness that does not exceed a depth of the recess (fig 2a, paragraph 27).
As to claim 16, Naoto teaches the recess is formed in the junction region of the package (formed in 40).
As to claim 17, Naoto teaches the junction region formed in the frame body (fig 2B, 59).
Allowable Subject Matter
Claims 4, 5, 7, 11, 13, 14, 18-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wakabayashi et al (Patent 5585687) teaches an electrode formed in a substrate with a external connection electrode.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY M SHIN whose telephone number is (571)270-7356.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY M SHIN/               Primary Examiner, Art Unit 2849